Addendum I

The Lease dated February 20, 2001 by and between SALVIO PACHECO SQUARE LLC, as
Landlord, and JCM Partners, LLC, as Tenant, is hereby amended as follows:

1. The Term of the Lease shall be extended for five (5) years commencing
March 1, 2006 and terminating February 28, 2011.

2. Base Rent:

         
Addendum Year
  Base Rent
Per Sq. Ft.   Monthly
Installments
 
       
Year #1
Year #2
Year #3
Year #4
Year #5
  $2.15
$2.20
$2.25
$2.30
$2.35   $16,195.95
$16,572.60
$16,949.25
$17,325.90
$17,702.55

3. The Security Deposit will be unchanged.

4. Lessee accepts the premises in “As Is” condition.

5. Lessor shall have no liability for lease commissions to any Realtor or Broker

representing Lessee.

6. Except as expressly amended herein, all terms and conditions of the Lease

shall remain in full force and effect.

IN WITNESS WHEREOF, Lessor and Lessee have executed this Addendum I this 24th
day of March, 2006.

     
LESSOR:
  LESSEE:
JCM Partners, LLC, Sole Member of
SALVIO PACHECO SQUARE, LLC
 
JCM Partners, LLC
 
   
By: _/s/ Gayle M. Ing     
  By:      /s/ Gayle M. Ing      
 
   
 
   
It’s:      CEO     
  It’s:      CEO     
 
   
 
   
Notice Address:
  Notice Address:
 
   
Salvio Pacheco Square LLC
2151 Salvio Street Suite 325
Concord, CA 94520
  JCM Partners, LLC
2151 Salvio Street Suite 325
Concord, CA 94520
 
   

